               Case 2:20-cv-01978-JAM-AC Document 8 Filed 01/07/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10
11   VALERIE BROOKS,                                  Case No. 2:20-cv-01978-JAM-AC
12                     Plaintiff,                     ORDER GRANTING STIPULATION
                                                      TO EXTEND TIME TO RESPOND
13            v.                                      TO INITIAL COMPLAINT
14   JPMORGAN CHASE BANK,                              [L.R. 144 (A)]
     NATIONAL ASSOCIATION dba CHASE
15   BANK; and DOES 1 to 10, inclusive,               Complaint Filed:         Oct. 2, 2020
16                     Defendants.                    Current Response Date: Jan. 13, 2021
17                                                    New Response Date:       Feb. 12, 2021
18
19
20
21
22
23
24
25
26
27
28


              ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     67463282v.1
               Case 2:20-cv-01978-JAM-AC Document 8 Filed 01/07/21 Page 2 of 2


1             In light of the Parties’ Stipulation and good cause appearing therefor, the Court
2    hereby GRANTS the Parties’ Stipulation and ORDERS that Defendant JPMorgan Chase
3    Bank National Association dba Chase Bank shall have an extension of time of thirty (30)
4    days in which to respond to Plaintiff’s Complaint to February 12, 2021.
5
6    IT IS SO ORDERED
7
8    Dated: January 6, 2021                    /s/ John A. Mendez
9                                              THE HONORABLE JOHN A. MENDEZ
10                                             UNITED STATES DISTRICT COURT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1
              ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     67463282v.1
